                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

GREGORY STILLMAN,                            )
                                             )
                                             )      4:19-cv-00222-DGK
              Plaintiff,                     )
v.                                           )
                                             )
WALMART STORES EAST I, L.P.,                 )
                                             )
                                             )
              Defendant.                     )

                               PLAINTIFF’S WITNESS LIST

              Plaintiff Gregory Stillman submits the following witness list for trial:

       1. Plaintiff Gregory Stillman

       2. Dr. Eva Henry

       3. Defendant Walmart Stores East I, LP

       4. Jordan Kinney


Date: July 23, 2020                                 Respectfully submitted,

                                                    MONTEE LAW FIRM, P.C.

                                                    /s/ Jeffrey P. Blackwood
                                                    Jeffrey P. Blackwood, MO #71445
                                                    Amanda J. Blackwood, MO #65054
                                                    James Montee, MO #33489
                                                    P.O. Box 127
                                                    St. Joseph, MO 64502
                                                    (816) 364-1650
                                                    (816) 364-1509 (fax)
                                                    jblackwood@monteelawfirm.com
                                                    ablackwood@monteelawfirm.com
                                                    monteelaw@outlook.com


                                                    Counsel for Plaintiff Gregory Stillman




        Case 4:19-cv-00222-DGK Document 83 Filed 07/23/20 Page 1 of 2
                                CERTIFICATE OF SERVICE

       The undersigned certifies that Plaintiff’s Witness List was served via ECF to all counsel of
record on July 23, 2020.



                                                     /s/ Jeffrey P. Blackwood________
                                                     Jeffrey P. Blackwood




         Case 4:19-cv-00222-DGK Document 83 Filed 07/23/20 Page 2 of 2
